Title: From Thomas Jefferson to William Short, 23 January 1791
From: Jefferson, Thomas
To: Short, William



Dear Sir
Philadelphia Jan. 23. 1791.

Your letters which have come to hand are as follows





  
  
    


Date
  Recd.
  Passage Weeks— Days



  Weeks— Days


No. 29
  May  9.
Oct. 14.
22–4
No. 38
  Aug.  4.
  Nov. 20.
15–3


    30
11.
14
22–2
39
22.
23.
13–2


    32
23.
25
22–1
40
27 
  Dec. 15 
15–5


    33
Jun. 14.
25
    19
41
  Sep. 5 
15.
14–3


    34
25.
25
17–3
42
  9 
  Jan. 11 
17–5


    35
29.
  Sep. 26
12–5
43
  Oct.  3.
  12 
14–3


    36
  July  7.
  Oct. 25
15–5
47
Nov. 25.
19.
7–6


    37
22.
  Nov. 2.
      15–
48
26
  19 
7–5


I think it material to note to you the length of their passage that it may enable you to judge of the best conveyances. The two last have come in 7. weeks 5 and 6 days, one of them by the English packet, and a private one of Sep. 26. by the English packet also came in 4. weeks 5 days. All the rest have been from 12 to 22 weeks. No. 48. by the packet and 47. by an immediate vessel being in hand, I shall probably not receive 44. 45. 46. this month or two yet. Those by the packet bring us what is really new and interesting, the others lose their interest because they come when we are already advanced one, two, three months ahead of them through other channels. Whatever therefore is not really secret had better come by the English packets. M. Dumas now sends me through that conveyance the Leyden gazette. Your No. 31. has never been received.
In my last public letters to you, which were of Aug. 10. 26. 31. I informed you of my intended journey to Virginia, and that I should not write to you again till my return here. No opportunity has occurred since of sending a letter directly, till the present one by the French packet: and Mr. Remsen informs me that none occurred during my absence to send you the newspapers.
The 3d. and subsequent amendments to the constitution have been agreed to by N. Hampshire, Rho. I. New Y., Jersey, Penns. Del. Mar. N. Car. and S. Car. The 1st. by N. Hamp. Rho. I. N. York Jersey Mar. North and S. Carola. and the 2d. by only Jersey Del. Mar. and the two Carolinas. The other states, viz.  Mass. Connect. Virginia and Georgia have not decided on them. Vermont has acceded to the new constitution of the U. S. and is coming forward to ask admission into Congress. Kentuckey has asked the same and a bill for the purpose has passed the Senate and is now before the representatives, where it will meet no difficulty. But they have only asked admission for the year 1792.
The census has made considerable progress, but will not be completed till midsummer. It is judged at present that our numbers will be between 4. and 5. millions. Virginia it is supposed will be between 7. and 800,000.
You will percieve by the papers that the object of our Indian expedition has been so imperfectly obtained as to call for another the ensuing year.—By the present conveyance you will probably receive a proclamation locating the federal territory so as to comprehend Georgetown. It will appear within a day or two.—We must still pursue the redemption of our captives through the same channel, till some better means can be devised. The money however which is in Mr. Grand’s hands, will be the subject of a letter to you from the Secretary of the treasury, as soon as he can have an act of Congress authorising the application of it to the debt of the foreign officers.
The most important matters now before Congress are propositions to establish a bank, to establish a land office, and Excise. The latter measure tho severely modified is very unpopular in the middle and Southern states.
Fenno’s and Davies’s papers will accompany this. These contain all the laws of the last session, and therefore it is thought better to defer sending them to you in a body till an 8vo. edition appears, which is proposed to be printed, as this will be more conveniently conveyed as well as handled. I am with great and sincere esteem Dear Sir Your most obedient & most humble servt.,

Th: Jefferson

